Robert S. Shafer, Esq. President Unborn Child Amendment Committee P.O. Box 3204 Little Rock, Arkansas  72203
Dear Mr. Shafer:
This is in response to your September 22, 1987 correspondence wherein you submit for our consideration and approval the following proposed popular name:
      "An Amendment to Prevent Abortion Funding and to Restrict Abortion"
The Attorney General is required pursuant to Ark. Stat. Ann. 2-208 (Supp. 1985) to approve and certify the popular name and ballot title of all proposed initiative or referendum acts or amendments before the petitions are circulated for signature.  As noted in your correspondence, this office has previously approved the proposed ballot title for this initiative constitutional amendment by letter dated August 27, 1987.
A popular name serves to identify the amendment and need not contain detailed information which might be required of a ballot title.  Chaney v. Bryant, 259 Ark. 297, 532 S.W.2d 741 (1976). Yet it is also well established that the popular name must not be misleading or give partisan coloring to the merit of a proposal. Moore v. Hall, 229 Ark. 411, 316 S.W.2d 207 (1958).
The foregoing proposed popular name is deemed sufficient as submitted and is hereby approve and certified.
Section 2-208 neither requires nor authorizes this office to make any legal determinations concerning the merits of the proposed initiative amendment nor the likelihood that the amendment will accomplish its stated objectives.
Consequently, this review has been limited to determining whether the proposed popular name, construed together with the approved ballot title, accurately and impartially identifies the provisions of the proposed amendment.
Pursuant to Section 2-206, instructions to canvassers and signers are enclosed herewith.  I should be noted that these instructions have been revised and therefore replace those previously issued.